IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BOLLARD & ASSOCIATES, INC.                   : No. 70 MAL 2020
                                             :
                                             :
             v.                              : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
                                             :
PA ASSOCIATES, ROBERT A. ROSIN,              :
ESQ., GARY SCHMIDT, AND HARRY                :
SCHMIDT                                      :
                                             :
                                             :
PETITION OF: ROBERT A. ROSIN, ESQ.           :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.